Name: 2007/628/EC: Commission Decision of 19 September 2007 concerning the non-inclusion of methomyl in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing that substance (notified under document number C(2007) 4258) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural policy;  competition;  deterioration of the environment;  trade policy;  means of agricultural production
 Date Published: 2007-09-29

 29.9.2007 EN Official Journal of the European Union L 255/40 COMMISSION DECISION of 19 September 2007 concerning the non-inclusion of methomyl in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing that substance (notified under document number C(2007) 4258) (Text with EEA relevance) (2007/628/EC) THE COMMISSION OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular the fourth subparagraph of Article 8(2) thereof, Whereas: (1) Article 8(2) of Directive 91/414/EEC provides that a Member State may, during a period of 12 years following the notification of that Directive, authorise the placing on the market of plant protection products containing active substances not listed in Annex I of that Directive that are already on the market two years after the date of notification, while those substances are gradually being examined within the framework of a programme of work. (2) Commission Regulations (EC) No 451/2000 (2) and (EC) No 703/2001 (3) lay down the detailed rules for the implementation of the second stage of the programme of work referred to in Article 8(2) of Directive 91/414/EEC and establish a list of active substances to be assessed with a view to their possible inclusion in Annex I to Directive 91/414/EEC. That list includes methomyl. (3) For methomyl the effects on human health and the environment have been assessed in accordance with the provisions laid down in Regulations (EC) No 451/2000 and (EC) No 703/2001 for a range of uses proposed by the notifier. Moreover, those Regulations designate the rapporteur Member States which have to submit the relevant assessment reports and recommendations to the European Food Safety Authority (EFSA) in accordance with Article 8(1) of Regulation (EC) No 451/2000. For methomyl the rapporteur Member State was the United Kingdom and all relevant information was submitted on 3 May 2004. (4) The assessment report was peer reviewed by the Member States and the EFSA and presented to the Commission on 23 June 2006 in the format of the EFSA conclusion regarding the peer review of the pesticide risk assessment of the active substance methomyl (4). This report was reviewed by the Member States and the Commission within the Standing Committee on the Food Chain and Animal Health. (5) During the evaluation of this active substance, a number of concerns were identified. In particular, based on the available information, the operator exposure would exceed the AOEL (acceptable operator exposure level) and it has not been demonstrated that the worker and bystander exposure is acceptable. Moreover, with regard to ecotoxicology, there are concerns due to a high risk for birds and mammals, aquatic organisms, bees and non-target arthropods. (6) The Commission invited the notifier to submit its comments on the results of the peer review and on its intention or not to further support the substance. The notifier submitted its comments which have been carefully examined. However, despite the arguments advanced, the above concerns remained unsolved, and assessments made on the basis of the information submitted and evaluated during the EFSA expert meetings have not demonstrated that it may be expected that, under the proposed conditions of use, plant protection products containing methomyl satisfy in general the requirements laid down in Article 5(1)(a) and (b) of Directive 91/414/EEC. (7) Methomyl should therefore not be included in Annex I to Directive 91/414/EEC. (8) Measures should be taken to ensure that authorisations granted for plant protection products containing methomyl are withdrawn within a fixed period of time and are not renewed and that no new authorisations for such products are granted. (9) Any period of grace granted by a Member State for the disposal, storage, placing on the market and use of existing stocks of plant protection products containing methomyl, should be limited to 12 months in order to allow existing stocks to be used in one further growing season, which ensures that plant protection products containing methomyl remain available to farmers for 18 months from the adoption of this Decision. (10) This Decision does not prejudice the submission of an application for methomyl according to the provisions of Article 6(2) of Directive 91/414/EEC in view of a possible inclusion in its Annex I. (11) The Standing Committee on the Food Chain and Animal Health did not deliver an opinion within the time-limit laid down by its Chairman and the Commission therefore submitted to the Council a proposal relating to these measures. On the expiry of the period laid down in the second subparagraph of Article 19(2) of Directive 91/414/EEC, the Council had neither adopted the proposed implementing act nor indicated its opposition to the proposal for implementing measures and it is accordingly for the Commission to adopt these measures, HAS ADOPTED THIS DECISION: Article 1 Methomyl shall not be included as an active substance in Annex I to Directive 91/414/EEC. Article 2 Member States shall ensure that: (a) authorisations for plant protection products containing methomyl are withdrawn by 19 March 2008; (b) no authorisations for plant protection products containing methomyl are granted or renewed from the date of publication of this Decision. Article 3 Any period of grace granted by Member States in accordance with the provisions of Article 4(6) of Directive 91/414/EEC, shall be as short as possible and shall expire on 19 March 2009. Article 4 This Decision is addressed to the Member States. Done at Brussels, 19 September 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2007/52/EC (OJ L 214, 17.8.2007, p. 3). (2) OJ L 55, 29.2.2000, p. 25. Regulation as last amended by Regulation (EC) No 1044/2003 (OJ L 151, 19.6.2003, p. 32). (3) OJ L 98, 7.4.2001, p. 6. (4) EFSA Scientific Report (2006) 83, 1-73, Conclusion regarding the peer review of pesticide risk assessment of methomyl.